Opinion of the Court by
Justice CUNNINGHAM.
Appellee, Roger West, was employed as a plant operator by the City of Middles-boro when he filed for disability retirement benefits as a member of the County Employees Retirement Systems on November 23, 2005. He began working at the city’s water treatment facility in 1991, though he had periodically been employed by various state and local entities prior to this date. His last date of paid employment was December 18, 2005.
He based his application on a work-related back injury, as well as “breathing problems.” He cited exposure to chemicals at the facility and his diagnosis of chronic obstructive pulmonary disease (“COPD”) as the basis of the breathing problems. Included in his medical records are additional diagnoses of seizure disorder, sleep apnea, degenerative joint disease, hypertension, hypercholesterolemia, and hyperthyroidism. His application was reviewed by three independent medical examiners, all of whom recommended denial of disability retirement benefits.
*580West then requested and received an administrative hearing. The testimony and medical evidence submitted confirmed that West’s COPD was a direct result of his lengthy and chronic use of tobacco, not exposure to chemicals. Further, the physicians agreed that West is 100% disabled as a result of severe COPD, though not permanently because he would experience relief of symptoms were he to cease smoking.
With respect to his back injury, the examining physicians agreed that there was no permanent impairment. Also, the hearing officer concluded that West failed to produce any convincing evidence to establish that his back injury did not pre-date his employment date. Accordingly, the hearing officer also recommended denial of benefits. On appeal, the Disability Appeals Committee adopted the hearing officer’s report and recommended order.
West then appealed this final administrative decision to the Franklin Circuit Court, which affirmed the decision of the Disability Appeals Committee. He appealed the circuit court’s decision to the Court of Appeals, which reversed and remanded. The Court of Appeals concluded that the hearing officer had failed to consider the cumulative effect of West’s various impairments. The Court of Appeals also determined that the hearing officer improperly considered West’s chronic tobacco use as a “pre-existing condition.”
Appellant, Kentucky Retirement Systems (the “Systems”), then moved this Court for discretionary review, which was granted. We remanded the matter to the Court of Appeals for reconsideration in light of our decision in Kentucky Retirement Systems v. Brown, 336 S.W.3d 8 (Ky.2011). On remand, the Court of Appeals reached the same result. Relying on Brown, the Court of Appeals reaffirmed that smoking is not a “condition” within the meaning of KRS 6T.600(3)(d). Further, it again remanded the matter for determination of whether the combined effect of West’s impairments rendered him unable to return to his former position or like positions.
The Systems then filed a second motion for discretionary review, which was again granted by this Court. For the reasons set forth herein, we reverse the Court of Appeals’ opinion.

Burden of Proof

West applied for disability benefits pursuant to KRS 61.600, which requires a showing that “[t]he incapacity does not result directly or indirectly from bodily injury, mental illness, disease, or condition which pre-existed membership in the system or reemployment, whichever is most recent.” In all administrative hearings, the party seeking a benefit bears the burden of proof, and must satisfy this burden by a preponderance of the evidence. KRS 13B.090(7). To be sure, the pre-existing condition requirement contained in KRS 61.600(3)(d) is not a “full-scale affirmative defense,” so as to shift the burden of proof to the Systems. McManus v. Kentucky Retirement Systems, 124 S.W.3d 454, 458 (Ky.App.2003). Rather, West properly bore the burden of proof in establishing that his COPD was not a pre-existing condition.
The Court of Appeals concluded that West had satisfied his burden of proving that the COPD was not a pre-existing condition. In a series of three arguments, the Systems attacks this conclusion, as well as the burden of proof applied by the Court of Appeals. We agree that the Court of Appeals erred.
The Court of Appeals recognized that West bore the burden of proof in establishing that his COPD was not the result of a pre-existing condition, but went on to dis*581cuss the quantum of evidence necessary to satisfy this burden:
Thus, we find the proper interpretation of the statute to be that a claimant bears the burden to come forward with some evidence that his condition did not preexist his service with the Commonwealth. Upon such a threshold showing, the burden of going forward shifts back to the Systems. While the ultimate burden of persuasion is not moved from the party upon which it was originally cast (the claimant), the Systems must come forward with some evidence in rebuttal where a claimant makes a threshold showing that his or her condition was not pre-existing. While we agree with the Systems that the fact-finder is free to accept or reject any evidence it chooses, it is not free to reject uncontested evidence. (Emphasis in original).
We cannot agree with this interpretation of the claimant’s evidentiary burden. KRS 13B.090(7) plainly states that the claimant bears the burden of proving his entitlement to a benefit by a preponderance of the evidence. In claims brought under KRS 61.600, this includes the burden of establishing that the condition did not exist at the time the claimant became a member of the Systems. There is nothing in either statute to support the conclusion that the claimant must only make a threshold showing. The Systems may or may not present evidence to rebut the claimant’s proof. Regardless, the burden does not shift to the Systems.
In fact, this case demonstrates precisely why the Court of Appeals’ scheme is untenable. West bore the burden of establishing that his COPD did not pre-date his reemployment. While the evidence presented by West might be considered a “threshold showing,” it certainly does not amount to a “preponderance of the evidence” as required by KRS 13B.090(7). Further, the Court of Appeals broadly states that the hearing officer may not reject uncontested evidence. On the contrary, the Systems does not bear the burden of proof and may choose not to challenge evidence it deems unconvincing. The sufficiency of the claimant’s showing is not- wholly calculated by whether or not the Systems presents evidence in rebuttal.
We thus evaluate whether West satisfied his burden of proving, by a preponderance of the evidence, that his COPD did not pre-exist his membership in the Systems. “Where the fact-finder’s decision is to deny relief to the party with the burden of proof or persuasion, the issue on appeal is whether the evidence in that party’s favor is so compelling that no reasonable person could have failed to be persuaded by it.” McManus, 124 S.W.3d at 458. Great deference is afforded the determinations made by the administrative factfinder. Kentucky State Racing Comm’n v. Fuller, 481 S.W.2d 298, 308 (Ky.1972).
The record is unclear as to the onset of West’s COPD. West stated that he first experienced breathing problems a year or two before his last date of employment, December 31, 2005. Yet, medical records indicate that West was diagnosed with COPD as early as 1998. Those medical records, however, do not contain the results of the exams supporting this diagnosis.
West did not present any medical records pre-dating 1998. This is because his primary care physician retired and all medical records that went unclaimed after 2004 were destroyed. Dr. Westerfield examined West in 2006 concerning his respiratory injury claims and concluded that he suffered from severe COPD caused by tobacco use. Evaluations by three other physicians in 2006 confirmed the severe and advanced nature of West’s COPD.
*582During the only portion of his testimony directly related to the onset of West’s COPD, Dr. Westerfield explained that the injuries to West’s lungs have been accumulating over a thirty-year period.- When directly asked about a possible onset date of COPD, Dr. Westerfield provided the limited opinion that West did not suffer from the same level of pulmonary impairment in 1991 that he did in 2007. The relevant portion of Dr. Westerfield’s testimony is as follows:
Q: Doctor, the type of pulmonary disability that he has, is that based on objective medical evidence?
A: Very much.
Q: And do you have an opinion as to when the disability began or when he would have been considered disabled? This is 2007. Is this something that would be present — I guess I’m asking a hard question, but when do you think the onset or the start of his disability would have been?
A: It would be difficult for me to answer that, because he really didn’t come under medical treatment until Dr. Baker saw him in September.
Q: Let me ask in a different way. Is it unlikely that he would have had that degree of pulmonary impairment when he started working for his last employer?
A: In 1991?
Q: Right.
A: I think it would be very unlikely that he would have had this pulmonary impairment in 1991.
He did not provide an opinion as to when West might have started exhibiting symptoms of COPD, nor was the doctor asked whether it was likely that West would have experienced some degree of COPD in 1991.
In short, there was-no direct evidence concerning the onset date of West’s COPD. Dr. Westerfield’s opinion that West’s level of impairment would not have been the same in 1991 as it was in 2007 is hardly surprising,- given the progressive nature of the disease. Further, all examining physicians agreed that West’s COPD is severe and directly caused by his tobacco use. According to West’s own statements, by the time he began employment in 1991, he had been smoking at least three packs a day for at least twelve years. Given these circumstances, there is simply no way to determine whether West suffered from some level of COPD in 1991.
Contrary to West’s assertions on appeal, this case is distinguishable from Brown, supra. In Bromi, we concluded that smoking or tobacco use is a behavior, not a “pre-existing condition” within the meaning of KRS 61.600(3)(d). Like West, Brown suffered from COPD which was caused by tobacco use. The Systems denied her claim, based upon the admission that she used tobacco for thirty years, beginning well before her membership date.
However, unlike the present matter, Brown offered a “plethora of evidence” that, while her smoking habit pre-existed her membership in the Systems, her COPD did not. Brown, 336 S.W.3d at 11. Medical records indicated that she showed no signs of COPD during an evaluation conducted one year after her employment date. Further, a medical expert opined that onset occurred approximately four years after her membership date. Finally, she presented medical records demonstrating that her first firm diagnosis of COPD occurred nine years after her membership date.
West never established when he began to suffer from COPD. While we recognize West’s difficult circumstance with respect *583to his destroyed medical records, we cannot relax the burden of persuasion in response. To do so would encourage concealment of relevant medical records by claimants. The hearing officer was presented virtually no evidence upon which to conclude that West’s COPD was not a preexisting condition. As such, the hearing officer’s conclusion was reasonable and must be affirmed.

Cumulative Effect

The Court of Appeals remanded West’s case to the hearing officer for a determination of whether the combined effects of West’s impairments rendered him unable to return to his former position or like positions. The Systems argues that this conclusion is erroneous, as the record reflects that the hearing officer did consider the cumulative effect of West’s impairments. Additionally, the Systems argues that this issue is not properly preserved for appellate review.
We agree with the Systems that this issue was not properly preserved for judicial review.. West did not raise the cumulative effect argument in his exceptions, which preserves administrative decisions for judicial review. See Rapier v. Philpot, 130 S.W.3d 560, 563 (Ky.2004). Nonetheless, because the Franklin Circuit Court considered cumulative effect, we. will briefly address the issue.
We agree with the Franklin Circuit Court that the hearing officer did, in fact, consider the combined effect of West’s impairments as implicitly required by KRS 61.600. See Kentucky Retirement Systems v. Bowens, 281 S.W.3d 776, 784 (Ky.2009). Because his application was based on a back injury and pulmonary impairment, it is natural that the hearing officer would initially address these impairments individually. However, the hearing officer’s findings of fact and conclusions of law reference West’s “COPD and back pain” and his “back condition and pulmonary condition” in conjunction. Furthermore, the hearing officer’s report acknowledges West’s additional diagnoses of seizure disorder, sleep apnea, degenerative joint disease, hypertension, hypercholesterolemia, and hyperthyroidism. We agree with the Franklin Circuit Court that the hearing officer addressed all medical records presented and based its decision on the totality of the evidence.

Conclusion

The opinion of the Court of Appeals is hereby reversed and the judgment of the Franklin Circuit Court is affirmed.
MINTON, C.J., ABRAMSON and VENTERS, JJ., concur. SCOTT, J., dissents by separate opinion in which KELLER and NOBLE, JJ., join.